Edmond, J.
also dissented, and assigned his reasons in substance as follows.
On the sufficiency of the petition it appears to me there can be but one opinion.
The plea in abatement to the jurisdiction of the court rests *173on the ground, that the respondent was a citizen of Washington, and only passing through this state at the time he was summoned.
If the person is within the local jurisdiction of the court at the time of the summons, and personally served, it is sufficient to give jurisdiction to the court. Strangers while here are under the protection of our laws, and owe a local obedience. When summoned, and the process returned to the court, and entered in the docket, the jurisdiction of the court attaches in the same manner it would attach by a like personal service in the case of a citizen of this state.
It was contended, that a court of chancery will not hold jurisdiction and pass a decree where it must of necessity be nugatory and unavailing ; that should the respondent go out of the state before a decree is passed, the decree would be defeated.
To this it may be answered, in every instance where the process is by summons, the defendant or respondent, before judgment rendered or decree passed, may withdraw his person and effects, so as to render a judgment or decree inoperative ; but because this is possible, the bare possibility that the judgment or decree cannot be carried into effect is not a sufficient reason for dismissing the action or petition from the court.
Should a foreigner contract a debt in Connecticut; for example, purchase a horse to carry him on his journey, and refuse to pay, the creditor at his election may summon or attach ; should he adopt the former mode, it would be a singular plea on the part of the defendant, to say, the action ought to abate and be dismissed, because he has it in his power to render nugatory any judgment that may be rendered.
The possibility or probability of the applicant failing to derive benefit from his process, is not the criterion by which the court are to be governed. If indeed it can be shewn to the court, that by any event anterior to the plea of abatement pleaded, any judgment or decree of the court that could be rendered or passed, must of necessity in all events be nugatory, the court will dismiss the application ; but that is not the case here. The objection only amounts to this : I can by leaving the state forever escape the effect of your decree.
*174The pendency of another petition in Ohio is also urged as a ground for abating the present petition.
Where the petitioners are the same, the respondents the same, and standing in the same relation, and the prayer of the petition is for the same thing, before a court of competent jurisdiction, it is but reasonable that the prior should abate the latter; because in such case the latter is vexatious. But that is not precisely this case. The prayer of the petition in Ohio is general, " that what pertains to justice may be done.” If by this prayer we are to understand that the remedy sought is against the person, there is a manifest want of jurisdiction in that court. The respondents in that petition, or either of them, never were in Ohio to be served with the petition, and in that way give jurisdiction. If then the court in Ohio have jurisdiction at all in the case, it is on the ground that specific relief is sought, and that proceeding is to act in rem. It was stated in the argument, and so appears from the record, that the respondents in that petition, before plea or answer, prayed a removal into the circuit court of the United States, which was denied; and that a demurrer was then taken to the jurisdiction. If so, the question whether the petition in Ohio is such as to give to that court competent jurisdiction remains yet to be decided there ; and the opinion of this court on that point cannot vary their decision. If then we abate the petition before us, on the ground of the petition pending in Ohio, and the court there should dismiss that petition, or it should be withdrawn, the petitioners in this court will be turned off without remedy, and driven probably to seek redress in some other state. Under these circumstances, as this court is not furnished with evidence (for a recital of the petition in the plea is not proof) that a petition is pending before a court of competent jurisdiction in Ohio between the same parties, and the matters offered in the plea in bar appear to me insufficient, and it can produce no conflict of jurisdictions, or argue any want of comity to that court, I think it would be correct to sustain the present petition, until the fate of the petition in Ohio is decided by that court. Should the petition there be sustained, and a decree passed embracing all the objects properly sought by the present petition, on proper proof of those facts, it will be time enough to say, that any decree passed by this court would be nugatory. *175On the whole, I am satisfied, that the petition here is sufficient; that the superior court had jurisdiction; and that the petition in Ohio, with the proceedings there had, furnished no sufficient ground for abatement or bar; and that the judgment of the superior court was erroneous.
Judgment affirmed